DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 25 February 2022 have been fully considered but are not persuasive. 

	The new limitations are disclosed by at least Metzler, as explained in the rejection below.

	Applicant argues on pages 6-7 that Metzler fails to disclose “determining a position of the target of the unmanned aerial vehicle by the total station while performing the laser scanning along the vertical plane by the laser scanner”, as recited in the independent claims, because Metzler performs the steps sequentially rather than simultaneously.
	This argument is not found persuasive. Metzler discloses that the position of the UAV is detected by the total station measuring unit, based on the reflection of a beam from a laser scanner (abstract, P13, 29, 62, etc). This means that the position determination of the UAV occurs simultaneously with the laser scanning.

Please note that the primary reference Metzler (# 2014/0032021) is not relied upon to teach that detecting the object is based on point cloud data that is obtained by the laser scanning. The secondary references Hammond (# 2016/0292872) or Metzler (# 2016/0253808) are used to teach this feature.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (U.S. Patent Application Publication # 2014/0032021) in view of Hammond et al. (U.S. Patent Application Publication # 2016/0292872).

Regarding claims 12-13, Metzler discloses a method for controlling flight of an unmanned aerial vehicle by using a surveying device that includes a total station and a laser scanner in combination (figs 2-4, Paragraph 13, etc), the total station having a positioning function using laser light (P15, 41, etc), the laser scanner configured to perform laser scanning along a vertical plane, wherein the unmanned aerial vehicle has a target that reflects the laser light, and the laser light used for positioning has an optical axis that is included in the vertical plane (fig 4B, P15, 66, 80, 27-29, etc), the method comprising: 
determining a position of the target of the unmanned aerial vehicle by the total station (abstract, P13, 29, 62, etc: position of UAV detected by total station measuring unit, based on reflection of beam from laser scanner, which means that the position determination occurs simultaneously with the laser scanning) while performing the laser scanning along the vertical plane by the laser scanner (P15, 41, 80, etc); 
detecting an object that exists in a vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc: object such as pipe wall or terrain); and 
calculating a movable range in the vertical direction of the unmanned aerial vehicle based on the detected object existing in the vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc),
the calculation of the movable range of the unmanned aerial vehicle (figs 5a-c, P82-84, etc) including: 
extracting at least one point in the vertical direction of the unmanned aerial vehicle as data corresponding to the object that exists in the vertical direction of laser scanning (figs 5a-c, P82-84, etc: e.g. distance between UAV and object such as pipe wall or terrain is measured, and coordinate points for object are extracted using the distance and the coordinates of the UAV);
calculating the movable range of the unmanned aerial vehicle from a difference of coordinates (distance) in the direction of laser scanning (figs 5a-c, P82-84, etc; distance between UAV and object is equivalent to difference of coordinates between UAV and object; see also the modification below).

Metzler fails to disclose that detecting the object is based on point cloud data that is obtained by the laser scanning.
In the same field of endeavor, Hammond discloses that detecting the object is based on point cloud data that is obtained by the laser scanning (figs 1-2, 4, P35, 37-38, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Metzler to detect the objects based on point cloud data from laser scanning, as taught by Hammond, in order to provide additional obstacle data to the UAV (e.g. obstacles or parts of obstacles that are not currently visible to the UAV) (figs 1-2, 4, P35, 37-38, etc).  
This modification would also result in calculating the movable range of the unmanned aerial vehicle from a difference of coordinates (from the coordinates of the UAV and objects in the point cloud data) in the direction of laser scanning. 


4.	Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (U.S. Patent Application Publication # 2014/0032021) in view of Metzler et al. (U.S. Patent Application Publication # 2016/0253808).

Regarding claims 12-13, Metzler discloses a method for controlling flight of an unmanned aerial vehicle by using a surveying device that includes a total station and a laser scanner in combination (figs 2-4, Paragraph 13, etc), the total station having a positioning function using laser light (P15, 41, etc), the laser scanner configured to perform laser scanning along a vertical plane, wherein the unmanned aerial vehicle has a target that reflects the laser light, and the laser light used for positioning has an optical axis that is included in the vertical plane (fig 4B, P15, 66, 80, 27-29, etc), the method comprising: 
determining a position of the target of the unmanned aerial vehicle by the total station (abstract, P13, 29, 62, etc: position of UAV detected by total station measuring unit, based on reflection of beam from laser scanner, which means that the position determination occurs simultaneously with the laser scanning) while performing the laser scanning along the vertical plane by the laser scanner (P15, 41, 80, etc); 
detecting an object that exists in a vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc: object such as pipe wall or terrain); and 
calculating a movable range in the vertical direction of the unmanned aerial vehicle based on the detected object existing in the vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc),
the calculation of the movable range of the unmanned aerial vehicle (figs 5a-c, P82-84, etc) including: 
extracting at least one point in the vertical direction of the unmanned aerial vehicle as data corresponding to the object that exists in the vertical direction of laser scanning (figs 5a-c, P82-84, etc: e.g. distance between UAV and object such as pipe wall or terrain is measured, and coordinate points for object are extracted using the distance and the coordinates of the UAV);
calculating the movable range of the unmanned aerial vehicle from a difference of coordinates (distance) in the direction of laser scanning (figs 5a-c, P82-84, etc; distance between UAV and object is equivalent to difference of coordinates between UAV and object; see also the modification below).

Metzler fails to disclose that detecting the object is based on point cloud data that is obtained by the laser scanning.
In the same field of endeavor, Metzler (2016/0253808) discloses that detecting the object is based on point cloud data that is obtained by the laser scanning (figs, P2-3, 44, 54, 112, 143, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Metzler to detect the objects based on point cloud data from laser scanning, as taught by Metzler (2016/0253808), in order to provide additional obstacle data to the UAV (e.g. obstacles or parts of obstacles that are not currently visible to the UAV) (figs, P2-3, 44, 54, 112, 143, etc).  
This modification would also result in calculating the movable range of the unmanned aerial vehicle from a difference of coordinates (from the coordinates of the UAV and objects in the point cloud data) in the direction of laser scanning. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
May 20, 2022